—Judgment of December 20,1982, Supreme Court, New York County (Bernard Nadel, J.), which gave summary judgment to Country-Wide by declaring the driver’s vehicle was insured by Prudential, unanimously reversed, on the law, with costs, and the matter is remanded for a de novo hearing. Respondent Zampino was a passenger in a 1969 Chevrolet driven by William Carmody when a collision occurred. Zampino made a claim under his own policy with Country-Wide on the grounds that the automobile was not insured. When Country-Wide rejected the claim, Zampino demanded arbitration. Country-Wide, in turn, petitioned to permanently stay arbitration, alleging that the vehicle was in fact insured by Prudential, and that Prudential’s notice of cancellation (for nonpayment of premium) was ineffective. We find a number of issues which preclude summary judgment and require a fuller hearing. Among these questions must be whether Prudential issued Carmody a policy for this vehicle, or instead, for a 1968 Chevrolet, and if the latter, whether the contractual provision for coverage of subsequently acquired automobiles requires notice from the insured to the insurer. Concur — Murphy, P. J., Kupferman, Carro, Silverman and Kassal, JJ.